DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In view of applicant’s amendments and arguments filed on June 8, 2022, the rejections of claims 8-10 and 12-14 under nonstatutory double patenting as stated in the Office Action mailed on June 6, 2022 have been withdrawn.

Reason for Allowance
Claims 1-7, 11 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 11 recites a second level comprising a second mono-crystal layer, the second level overlaying the oxide, wherein the second mono-crystal laver comprises a plurality of first image sensors; and a third level overlaying the second level, wherein the third level comprises a plurality of second image sensors, and wherein the second level is bonded to the first level; and memory circuits.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The examiner’s statements of reasons for allowance of claims 1-7 and 15-20 were given in the Office Action mailed on June 6, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        June 13, 2022